DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office action addresses U.S. reissue application No. 17/061,514 (“514 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Oct. 1, 2020 (“514 Actual Filing Date”).  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue application proceeding.  The 514 Reissue Application contained, among other things: reissue application declarations by the assignee and a preliminary amendment.
The 514 Reissue Application is a reissue application of U.S. Patent No. 10,090,867 (“867 patent”) titled “SYSTEM AND METHOD FOR HETERODYNED COMMUNICATION.”   The 867 patent was filed on Dec. 21, 2016 and assigned by the Office US patent application number 15/387,543 (“543 Application”) and issued on Oct. 2, 2018 with claims 1-14 (“Originally Patented Claims”).

II. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 867 patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  Also based upon the Examiner's independent review of the 867 patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.
III. PRELIMINARY AMENDMENT
The 514 Reissue Application contains a preliminary amendment (“514 Preliminary Amendment”) that was filed on the 514 Actual Filing Date.  The 514 Preliminary Amendment is hereby entered.  The 514 Preliminary Amendment contained, among other things, “REMARKS” (“2020 Remarks”) and “AMENDMENTS TO THE CLAIMS” (“2020 Claim Amendment”).  The 2020 Claim Amendment amended claims 4-12 and added new claims 13-24. 

IV. CLAIM OBJECTIONS
A. 	Numbering of claims
	37 CFR 1.173 states:
(e) Numbering of patent claims preserved. Patent claims may not be renumbered. The numbering of any claim added in the reissue application must follow the number of the highest numbered patent claim.

	Because the 867 issued with claims 1-14, new claims should be numbered from claim 15.  Because claims 13-24 are added new, they should be numbered from claims 15-26.  Claims 13-24 are objected to because they do not follow the numbering set forth in 37 CFR 1.173.

B.	Status for original claims 13-14 in the 867 Patent
37 CFR 1.171 states:
An application for reissue must contain the same parts required for an application for an original patent, complying with all the rules relating thereto except as otherwise provided, and in addition, must comply with the requirements of the rules relating to reissue applications.

MPEP 714 states:
The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. 

CFR 1.173 (b) states:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

Claims 13-14 of the 867 Patent are objected to under 37 C.F.R. § 1.173 (b).  According to CFR 1.173(b), as interpreted with aid of 37 CFR 1.171 and MPEP § 714, the status of every claim must be indicated.   However, the status of original claims 13-14 of the 867 Patent are not indicated in the 2020 Claim Amendment.  Appropriate correction is required.

C.	Markings
Claims 4-24 are objected to as not complying with 37 C.F.R. §1.173. 
37 C.F.R. §1.173 (d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.

Claims 13-24 are new and added in addition to the original claims of the 876 Patent. Claims 13-24 are not completely underlined, i.e., the claim number, status identifier and text of the claims are not underlined. Because the claims are new, the claims including the claim number and status identifier should be underlined to show the status with respect to the original patent.   While Examiners note these improper amendment instances, Examiners further require Applicant fully review the entire amendment for compliance with 37 C.F.R. §1.173.
Claims 4-12 are amended.  However the deleted matter are not enclosed in bracket as required by 37 C.F.R. §1.173 (d).
Appropriate correction is required.

D.	Explanation of Support
Claims 13-24 are objected to because the Applicant does not comply with MPEP §1453 (V) (D). Claims 13-24 are new. Applicant has not pointed out the support for each of the limitations in the new claims.  Applicant merely points to Fig. 2 as support for all the new claims by stating “Support for these new claims may be found, for example, in at least FIG. 2 of the issued patent, and the accompanying text thereto.” (2020 Remarks, p. 6).
Although the presentation of the new claim need not contain any indication of what is new from the original patented claims, applicant must point out the support for each of the limitations in the new claims in the "Remarks" portion. See MPEP §1453(V) (D).  Simply using a sentence to provide support for all the limitations in the new claims is not sufficient.  The Examiner suggests listing claims in an appendix to “Remarks” and provide support for each new limitation in each of the new claims or amended claims.

E.	Minor informality
	Claim 3 recites “of co claim 1” which should be changed to “of claim 1.”  Claim 15 recites “receive band” which should be corrected.

F.	Conclusion
Applicant is notified that any amendment or subsequent amendment to the specification and/or claims must comply with 37 C.F.R. §1.173, which sets forth the manner of making amendments in reissue applications.  For example, matter deleted should be enclosed with brackets and added subject matter should be identified by underlining.  Furthermore, all amendments to the original patented claims must be made with respect to the patent.  For the new claims, amendment must preserve the claim ordering as they were first presented during the prosecution.  Finally, claims must have proper status identifiers.
In order to facilitate compact prosecution, the Examiner has, this one time only, entered the 2020 Claim Amendment.  Nevertheless, should Applicant(s) submit any subsequent claim amendment that includes an incorrect or missing claim status identifier, the Examiner may indicate that the claim amendment(s) are improper and therefore not completely responsive.  See MPEP § 1453 V. A-E. for a list of exemplary claim status identifiers.

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-24 are currently pending (“Pending Claims”).
Claims 1-24 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
Claims 1-24 are rejected.

VI. PRIORITY CLAIMS
Based upon a review of the instant application and 867 patent, the Examiner finds that in the instant application, Applicant is claiming domestic priority to provisional application 62/270,406, filed on Dec. 21, 2015.  However, the instant application does not claim any foreign priority.  
Because the effective filing date of the instant application is after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions applies. 

VII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
A first exception occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP §2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation'
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Configuration: “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 F Paragraph
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ f. See MPEP § 2181 et seq.  To invoke 35 U.S.C.  § 112 ¶ f, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 ¶ f paragraph.  If a phrase invokes § 112 ¶ f, the corresponding structure or materials will also be determined.
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following functional phrases invoke 35 U.S.C. § 112 ¶ f.  

(1)  Functional Phrase #1

a tunable receive local oscillator configured to cooperate in up-converting a receive band signal to a bandpass filter frequency for eliminating ingress from a neighboring CPE transmit signal.

	--“Functional Phrase #1” or “FP #1” – From claim 1.
To invoke 35 U.S.C. § § 112 ¶ f paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 I.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “tunable receive local oscillator” denotes structure or is a generic placeholder for “means.”
To address issue, the MPEP states:
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). [Emphasis added.]

MPEP § 2181 I. C., Rev. 08.2017, January 2018.

First and in accordance with the MPEP quoted above, the Examiner has reviewed the original specification and drawings as set forth in the Base Patent to determine if “tunable receive local oscillator” provides a description sufficient to inform one of ordinary skill in this particular art that “tunable receive local oscillator” denotes structure. Based upon this review, the Examiner finds that “tunable receive local oscillator” denotes structure.  However, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “tunable receive local oscillator” has an established meaning for structure for performing the function as claimed.  At best, “tunable receive local oscillator” is shown in Figure 3 as 218 “local oscillator” which, to an ordinary skill in the art, is essentially an oscillator known in the art that produces periodic, oscillating electronic signal.  
Second, the Examiner has reviewed both general purpose dictionaries and technical dictionaries (e.g. The Authoritative Dictionary of IEEE Standards Terms, and the Microsoft Computer Dictionary) for evidence to establish that the term “tunable receive local oscillator” has achieved recognition as phrase denoting structure for performing the functions as claimed.  Based upon a review of these dictionaries, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “tunable receive local oscillator” has an established meaning for structure that performs the function of FP#1.  
Finally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, “tunable receive local oscillator” denotes a specific structural meaning.  It is true that an oscillator denotes a specific structure for producing periodic signals.  However the conventional “tunable receive local oscillator” does not appear to be able to perform the function of FP#1.  
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the term “tunable receive local oscillator” does not denote sufficient structure for performing the claimed function.  Because “tunable receive local oscillator” does not denotes sufficient structure, the term is therefore a generic placeholder for “means.”  Because “tunable receive local oscillator” is a generic placeholder for “means,” the Examiner concludes that FP#1 meets Invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
In accordance with the MPEP, Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed function is:
cooperate in up-converting a receive band signal to a bandpass filter frequency for eliminating ingress from a neighboring CPE transmit signal

--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 514 reissue application contradicts the plain language as set forth in the Function of FP#1, Function of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Function of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP , Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.”  MPEP § 2181 I. — Prong (C).
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP §2181 I, the Examiner concludes that Functional Phrase #1 invokes 35 U.S.C. § 112 ¶ f paragraph.

iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
MPEP 2181.II.B states:
As noted above, when rendering patentability determinations the Office may not disregard the structure disclosed in the specification corresponding to the means-plus-function language. “[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’” In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.

Based upon a review of the 514 reissue application itself, the Examiner concludes that the corresponding structure for FP#1 is a local oscillator (LO) 218 in Fig. 2.  LO 218 is to generate signal which to be mixed with signal 203 (2) to create unfiltered signal 203(3) with the structure described corresponding to Fig. 3B and 4B and in col. 6, lines 39-45 and col. 7, lines 8-15 and 27-39 of the 867 Patent.  In other words, the structure of FP#1 is a local oscillator that generate signals of a higher frequency than the received signal based on the algorithm described in the above sections of the 867 Patent.

(2)  Functional Phrase #2

a mixer in communication with a splitter/combiner and the receive local oscillator, wherein the mixer mixes the receive band signal provided by the splitter/combiner and a signal generated by the receive local oscillator to produce an up-converted heterodyned signal having at least a portion of the neighboring CPE transmit signal and an unwanted image; 

	--“Functional Phrase #2” or “FP #2” – From claim 1.

i.-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar 3-Prong Analysis performed for FP#1 is performed for FP#2.  The Examiner concludes that FP#2 invoke § 112 ¶ f.

iv. 	Corresponding Structure or Materials
Based upon a review of the 514 reissue application itself, the Examiner concludes that the corresponding structure for FP#2 is shown as mixer 216 in Fig. 2 which mixes signal 203(2) with signal generated by LO 218 to create unfiltered IF signal 203 (3).  The structure of the special mixer is described in association with Figs. 3B and 4B and in col. 6, lines 39-45 and col. 7, lines 8-15 and 40-46 of the 867 Patent.  Simply put, the structure of FP#2 is just a mixer that mixes the signals from the local oscillator and received signals from the splitter/combiner based on the algorithm described in the cited sections of the 867 Patent.
  
(3)  Functional Phrase #3

a band pass filter configured with the bandpass frequency and configured to process the heterodyned signal to remove the unwanted image and at least a portion of the upstream signal transmitted by the neighboring CPE from the heterodyned signal.

	--“Functional Phrase #3” or “FP #3” – From claim 1.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar analysis is performed for FP #3 as that for FP #1 and the Examiner concludes that FP#3 invoke § 112 ¶ f paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 514 reissue application itself, the Examiner concludes that the corresponding structure for FP#3 is shown as 250 in Fig. 2 which is used to pass signal 203(3) and remove image 352 and produce signal 203(4).  The special band pass filter is described in associated with Fig. 3B and 4B and in col. 6, lines 39-45 and col. 7, lines 8-15 and 47-51 of the 867 Patent which is a filter to filter out unwanted higher frequency signals.  

(4)  Functional Phrase #4

a transmit local oscillator configured to cooperate in down-converting a transmit band signal to a low pass filter frequency for preventing overload to a neighboring receive signal of a second CPE.

	--“Functional Phrase #4” or “FP #4” – From claim 13.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar analysis is performed for FP #4 as that for FP #1 and the Examiner concludes that FP#4 invoke § 112 ¶ f paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 514 reissue application itself, the Examiner concludes that the corresponding structure for FP#4 is shown a local oscillator (LO) 228 in Fig. 2.  LO 228 is to generate signal which to be mixed with signal 202(1) to create unfiltered signal 202(2) with the structure described corresponding to Fig. 3A and 4A and in col. 5, line 55 and col. 6, line 5 of the 867 Patent.  In other words, the structure of FP#4 is a local oscillator that generate signals of a lower frequency than the received signal based on the algorithm described in association of Figs. 3A and 4A of the 867 Patent.

(5)  Functional Phrase #5

a first mixer in communication with the transmit local oscillator and configured to mix the transmit band signal provided by the transmit local oscillator and a signal generated by the transmit local oscillator to produce a down- converted heterodyned signal to a node connection in communication with the neighboring receive signal of the second CPE.

	--“Functional Phrase #5” or “FP #5” – From claim 13.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar analysis is performed for FP #5 as that for FP #1 and the Examiner concludes that FP#5 invoke § 112 ¶ f paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 514 reissue application itself, the Examiner concludes that the corresponding structure for FP#5 is shown as mixer 226 in Fig. 2 which mixes signal 202(1) with signal generated by LO 228 to create signal 202 (2).  The structure of the special mixer is described in association with Figs. 3A and 4A and in col. 6, lines 63-67 and col. 5, lines 57-59 of the 867 Patent.  Simply put, the structure of FP#5 is just a mixer that mixes the signals from the local oscillator and signal from TX 262 based on the algorithm described in association with Figs. 3A and 4A of the 867 Patent.

  (6)  Functional Phrase #6

a low pass filter in communication with the transmit local oscillator and the node connection, the low pass filter configured with the low pass frequency, and further configured to process the down-converted heterodyned signal to remove leakage and image frequencies associated processing by the first mixer.

	--“Functional Phrase #6” or “FP #6” – From claim 13.

i-iii.	3-Prong Analysis:  Prong (A)-Prong (C)
Similar analysis is performed for FP #6 as that for FP #1 and the Examiner concludes that FP#6 invoke § 112 ¶ f paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 514 reissue application itself, the Examiner concludes that the corresponding structure for FP#6 is shown as 252 in Fig. 2 which is used to filter signal 202(2).  The low pass filter is described in associated with Fig. 3B and 4B and in col. 5, lines 19-22 and lines 66-67 which is a filter to filter out unwanted higher frequency signals.  

(4)	Dependent claims
FP#1-FP#6 in dependent claims of claim 1 or claim 13 also invoke § 112 ¶ f because no sufficient structure are further recited in the dependent claims. 

(5)	How To Prevent FP#1-FP#6 From Invoking § 112 ¶ f
If Applicant does not intend to have the claim limitation invoke § 112 ¶ f, Applicant may amend claims so that they will clearly not invoke § § 112 ¶ f .
Moreover, if Applicant believes “tunable receive local oscillator,” etc.,  have a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that “tunable receive local oscillator,” etc., have a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#1-FP#6 do not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of “tunable receive local oscillator,” etc., whatever it is) can perform the entire Function of FP#1-FP#6 respectively.
In other words, upon receiving (1) Applicant’s statement indicating that “tunable receive local oscillator,” etc., have a structural meaning know to a person of ordinary skill in this particular art with sufficient evidence in support thereof; (2) Applicant’s express statement that the claimed structure (of “tunable receive local oscillator” or whatever it is) can perform the entire Function of FP#1-FP#6 respectively; and (3) supporting evidence that the claimed structure (of “tunable receive local oscillator” whatever it is) can perform the entire Function of FP#1-FP#6 respectively, the Examiner will most likely conclude that FP#1-FP#6 do not invoke § 112 ¶ f .
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ f or successfully argue that a claimed phrase does not invoke § 112 ¶ f, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

D. 	Optional Limitation and Non-Functional Descriptive material
MPEP 2111.05 states:
However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).

	In Ex Parte Mathias, PTAB holds:
Common situations involving nonfunctional descriptive material are:

- a computer-readable storage medium that differs from the prior art solely with respect to nonfunctional descriptive material, such as music or a literary work, encoded on the medium,

- a computer that differs from the prior art solely with respect to nonfunctional descriptive material that cannot alter how the machine functions (i.e., the descriptive material does not reconfigure the computer), or

- a process that differs from the prior art only with respect to nonfunctional descriptive material that cannot alter how the process steps are to be performed to achieve the utility of the invention.

In this office action, non-functional descriptive will be identified and the identified non-functional descriptive material may not be given patentable weight.
MPEP 2103.I.C states:
Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A) statements of intended use or field of use,
(B) “adapted to” or “adapted for” clauses,
(C) "wherein" clauses, or
(D) “whereby” clauses.

MPEP 2111.04 states:

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:

(A) “adapted to” or “adapted for” clauses;
(B) “wherein” clauses; and
(C) “whereby” clauses.

	In this Office Action, optional limitations are identified and these limitations may not be given patentable weight.

VIII. CLAIM REJECTIONS - 35 USC § § 112 ¶ b 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4, 6-7, 9-12, 14-17 and 19-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A.	 Indefinite limitations
2. (Previously Presented) The heterodyned communication circuit of claim 1, wherein a receive band, which includes the receive band signal, is set apart from a transmit band to reduce any non-linear distortion produced by one of both of a transmitter and a mixer configured with the CPE.

3. (Previously Presented) The heterodyned communication circuit of co claim 1, wherein a receive band, which includes the receive band signal, is set apart from a transmit band to reduce any non-linear distortion produced by one or both of a transmitter and a mixer configured with a second CPE proximate on the communication network to the CPE.

Claims 2-3 further limit “a receive band, ….”  Claim 1 is a product claims comprising “a receive local oscillator,” “a mixer” and “a band pass filter.”   “A receive band” is not recited as a component or a feature of the heterodyned communication circuit.   It is not clear which component of the circuit that claims 2 and 3 further limit.  
Claims 14-15 further limit “a transmit band, ….”  Claim 13 is a product claims comprising “a transmit local oscillator,” “a mixer” and “a low pass filter.”   “A transmit band” is not recited as a component or a feature of the heterodyned communication circuit.  It seems to be a data feature of the transmit band signal.  It is not clear which component of the circuit that claims 14 and 15 further limit.  
Claims 9-12 recite “the wired communication network.”  There is insufficient antecedent basis for this limitation in the claims.
Claims 21-24 recite “the wired communication network.”  There is insufficient antecedent basis for this limitation in the claims.

B. 	Combination/subcombination
Claim 4 recites “wherein the splitter/combiner is a circulator.”  The splitter/combiner is not positively recited as a component of the heterodyned communication circuit.  Particularly, Examiners find the claim is not clear as to whether the claim is directed to the subcombination of the heterodyned communication circuit comprising a tunable receive local oscillator, a mixer and a band pass filter or the combination of the heterodyned circuit comprising a tunable receive local oscillator, a mixer and a band pass filter in combination with a splitter/combiner.  Accordingly, Examiners conclude the scope of claim 4 fails to particularly point out and distinctly claim the invention. 
Claim 6 recites “wherein the CPE operates….”  The CPE is not positively recited as a component of the heterodyned communication circuit.  For the same reason as above for claim 4, the scope of claim 6 fails to particularly point out and distinctly claim the invention because it is not clear whether the claim is directed to the combination of the heterodyned communication circuit with the CPE or the subcombination of the heterodyned communication circuit.
Claim 7 recites “wherein the CPE’s receive ….”   Claim 7 is rejected for the same reason that claim 6 is rejected.
Claim 9 recites “wherein the wired communication network comprises a full-duplex wired communication network.” The wired communication network is not positively recited as a component of the heterodyned communication circuit.  For the same reason as above for claim 4, the scope of claim 9 fails to particularly point out and distinctly claim the invention because it is not clear whether the claim is directed to the combination of the heterodyned communication circuit with the wired communication network or the subcombination of the heterodyned communication circuit.
Claims 10-12 are rejected based on the same reason that claim 9 is rejected.
	Claim 16 recites “wherein the node connection comprises a splitter/combiner.”  Claim 16 is indefinite because it is not clear whether the claim is directed to the combination of the heterodyned communication circuit with the node connection or the subcombination of the heterodyned communication circuit.  Claim 17 is rejected for the same reason.
Claim 19 recites “wherein the first CPE operates….”  The CPE is not positively recited as a component of the heterodyned communication circuit.  The scope of claim 19 fails to particularly point out and distinctly claim the invention because it is not clear whether the claim is directed to the combination of the heterodyned communication circuit with the first CPE or the subcombination of the heterodyned communication circuit.
Claim 20 recites “wherein a transmit portion of the heterodyned communication circuit....”  The scope of claim 20 fails to particularly point out and distinctly claim the invention because it is not clear whether the claim is directed to the combination of the heterodyned communication circuit with the transmit portion or the subcombination of the heterodyned communication circuit.
Claims 21-24 recite “wherein the wired communication network ....”  Similar to claim 4 above, claims 21-24 are indefinite because it is not clear whether the claims are directed to the combination of the heterodyned communication circuit with the wired communication network or the subcombination of the heterodyned communication circuit.

C.	Conclusion

The Examiner concludes that because claims 2-4, 6-7, 9-17 and 19-24 are indefinite under 35 U.S.C. § 112 2nd paragraph, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.


IX. CLAIM REJECTIONS - 35 USC § 251
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A.	Defective Oath/Declaration
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)).  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414.  Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the Reissue Application Declaration fails to identify the error in the claims by reference to the specific claim(s) and the specific claim language wherein lies the error.
Claims 1-24 are rejected as being based upon a defective reissue application under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.



X. CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.	Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharadia et al (US Patent Pub 2015/0333847, “Bharadia”).

Regarding 1, Bharadia teaches a heterodyned communication circuit for a customer premises device (CPE) in a diplexerless wired communication network, comprising: 
a tunable receive local oscillator configured to cooperate in up-converting a receive band signal to a bandpass filter frequency for eliminating ingress from a neighboring CPE transmit signal (195 in Figs. 2, 3, and 4B, paragraph [0084], “The frequency shifter 195 preferably frequency shifting using heterodyning methods, but may additionally or alternatively use any suitable methods. The frequency shifter 195 preferably includes a local oscillator (LO), a mixer, and a shifting filter. The local oscillator functions to provide a frequency shift signal to the mixer; the mixer combines the frequency shift signal and the analog receive signal to create (usually two) frequency shifted signals, one of which is the desired signal, and the shifting filter rejects signals other than the desired signal. Both the input and output frequencies of the frequency shifter are radio frequencies, but may additionally or alternatively be any frequencies.”; 
a mixer in communication with a splitter/combiner and the receive local oscillator, wherein the mixer mixes the receive band signal provided by the splitter/combiner and a signal generated by the receive local oscillator to produce an up-converted heterodyned signal having at least a portion of the neighboring CPE transmit signal and an unwanted image (195 in Figs. 2, 3, 4B, paragraph [0084], “... The frequency shifter 195 preferably includes a local oscillator (LO), a mixer, and a shifting filter.… the mixer combines the frequency shift signal and the analog receive signal to create (usually two) frequency shifted signals, one of which is the desired signal, and the shifting filter rejects signals other than the desired signal. Both the input and output frequencies of the frequency shifter are radio frequencies, but may additionally or alternatively be any frequencies.” Paragraph [0051], “the signal coupler 130 functions to allow signals to be split and/or joined.” See also paragraph [0054]); and 
a band pass filter configured with the bandpass frequency and configured to process the heterodyned signal to remove the unwanted image and at least a portion of the upstream signal transmitted by the neighboring CPE from the heterodyned signal (195 in Figs. 2, 3, 4B, paragraph [0084], “The frequency shifter 195 preferably includes a local oscillator (LO), a mixer, and a shifting filter.… the mixer combines the frequency shift signal and the analog receive signal to create (usually two) frequency shifted signals, one of which is the desired signal, and the shifting filter rejects signals other than the desired signal. Both the input and output frequencies of the frequency shifter are radio frequencies, but may additionally or alternatively be any frequencies.” the shifting filter in paragraphs [0083]-[0085],  “[0085] In one implementation of a preferred embodiment, the LO and/or shifting filter of the frequency shifter 195 are tunable (to enable tunable frequency shifting). In this implementation, the LO frequency and/or filter parameters may be controlled by the tuning circuit 180.” The shifting filter can be a band pass filter because it is tunable.).

Regarding Claim 2, Bharadia teaches the heterodyned communication circuit of claim 1, wherein a receive band, which includes the receive band signal, is set apart from a transmit band to reduce any non-linear distortion produced by one of both of a transmitter and a mixer configured with the CPE (does not limit components in claim 1 and no patentable weight is given; However this limitation is met by see description associated with Figs. 2, 3, and 4B ).

Regarding claim 3, Bharadia teaches the heterodyned communication circuit of co claim 1, wherein a receive band, which includes the receive band signal, is set apart from a transmit band to reduce any non-linear distortion produced by one or both of a transmitter and a mixer configured with a second CPE proximate on the communication network to the CPE (does not limit components in claim 1 and no patentable weight is given.  This limitation is met by see description associated with Figs. 2, 3, and 4B  ).

Regarding claim 4, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the splitter/combiner is a circulator (does not limit components in claim 1 and no patentable weight is given.  However it is met by paragraph [0055], “The system 100 preferably includes two signal couplers 130 (a transmit and a receive coupler); these signal couplers 130 preferably connect to a single antenna through a duplexer or circulator, but may additionally or alternatively connect to multiple antennae. In one example, ….”).

Regarding claim 5, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the tunable local oscillator is configured to adapt to one or more neighboring CPE different sub-splits frequency plan (paragraphs [0084]-[0085], [0093], the local oscillator is tunable and therefore can be configured to adapt to one or more neighboring CPE).

Regarding claim 6, Bharadia teaches the heterodyned communication circuit of claim 5, wherein the CPE operates with a first sub-split between a first upstream and a first downstream signal and the neighboring CPE operates with a second sub-split between a second upstream and a second downstream signal, wherein a portion of the CPE's first downstream signal partially overlaps a portion of the neighboring CPE's second upstream signal (does not limit components in claim 1 and no patentable weight is given).

Regarding claim 7, Bharadia teaches the heterodyned communication circuit of claim 6, wherein the CPE's receive heterodyned communication circuit is configured to remove the portion of the neighboring CPE's upstream signal that partially overlaps with the portion of the CPE's downstream signal (does not limit components in claim 1 and no patentable weight is given).

Regarding claim 8, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the receive local oscillator is a variable frequency local oscillator configured to operate with a changeable sub-split to adapt to a sub-split of one or more neighboring CPEs, and controllable by the CPE which receives data from remotely supplied resource allocations (paragraphs [0084]-[0085], “[0085] In one implementation of a preferred embodiment, the LO and/or shifting filter of the frequency shifter 195 are tunable (to enable tunable frequency shifting). In this implementation, the LO frequency and/or filter parameters may be controlled by the tuning circuit 180.”.

Regarding claim 9, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the wired communication network comprises a full-duplex wired communication network (does not limit components in claim 1 and no patentable weight is given, see also Figs. 2, 3 and 4 and associated description.  See also paragraphs [0024], “Other applicable systems include active sensing systems (e.g., RADAR), wired communications systems,…”.).

Regarding claim 10, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the wired communication network comprises at least in part a half-duplex wired communication network(does not limit components in claim 1 and no patentable weight is given.).

Regarding claim 11, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the wired communication network comprises a Node plus zero wired communication network (does not limit components in claim 1 and no patentable weight is given).

Regarding claim 12, Bharadia teaches the heterodyned communication circuit of claim 1, wherein the wired communication network comprises a DOCSIS network (does not limit components in claim 1 and no patentable weight is given).

Regarding 13, Bharadia teaches a heterodyned communication circuit for a first customer premises equipment (CPE) device in a diplexerless wired communication network, comprising: 
a transmit local oscillator configured to cooperate in down-converting a transmit band signal to a low pass filter frequency for preventing overload to a neighboring receive signal of a second CPE (LO in the frequency shifter 195, “[0084] The frequency shifter 195 preferably frequency shifting using heterodyning methods, but may additionally or alternatively use any suitable methods. The frequency shifter 195 preferably includes a local oscillator (LO), a mixer, and a shifting filter. The local oscillator functions to provide a frequency shift signal to the mixer; the mixer combines the frequency shift signal and the analog receive signal to create (usually two) frequency shifted signals, one of which is the desired signal, and the shifting filter rejects signals other than the desired signal. Both the input and output frequencies of the frequency shifter are radio frequencies, but may additionally or alternatively be any frequencies.”  See also paragraph [0083] which indicates the frequency shifter can be included in both the transmit path or receive path); 
a first mixer in communication with the transmit local oscillator and configured to mix the transmit band signal provided by the transmit local oscillator and a signal generated by the transmit local oscillator to produce a down- converted heterodyned signal to a node connection in communication with the neighboring receive signal of the second CPE (the mixer in paragraphs [0083] and [0084]); 
a low pass filter in communication with the transmit local oscillator and the node connection, the low pass filter configured with the low pass frequency, and further configured to process the down-converted heterodyned signal to remove leakage and image frequencies associated processing by the first mixer (the shifting filter in paragraphs [0083]-[0085],  “[0085] In one implementation of a preferred embodiment, the LO and/or shifting filter of the frequency shifter 195 are tunable (to enable tunable frequency shifting). In this implementation, the LO frequency and/or filter parameters may be controlled by the tuning circuit 180.” The shifting filter can be a low pass filter because it is tunable).

Regarding claim 14, Bharadia teaches the heterodyned communication circuit of claim 13, wherein a transmit band, which includes the transmit band signal, is set apart from a receive band to reduce non-linear distortion produced the first mixer (non-functional descriptive material, need not be given patentable weight.  also met by paragraphs [0087]-[0088], the transmit band and the receive band are separated, see also Figs. 4B and 8 and associated description) .

Regarding claim 15, Bharadia teaches the heterodyned communication circuit of claim 13, wherein a transmit band, which includes the transmit band signal, is set apart from a recieve band to reduce non-linear distortion produced by a second mixer of the second CPE proximate the first CPE in the diplexerless wired communication network (non-functional descriptive material, need not be given patentable weight.  also met by paragraphs [0087]-[0088], the transmit band and the receive band are separated, see also Fig. 4B and 8 and associated description).

Regarding claim 16, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the node connection comprises a splitter/combiner (does not limit the heterodyned communication circuit and need not be given patentable weight. also met by paragraphs [0087]-[0088], the transmit band and the receive band are separated, see also Figs. 4Band 8 and associated description. The signal coupler 130 is a splitter/combiner, paragraphs [0051] and [0054], see also 150 in Fig. 7, paragraph [0061] and 160 in Fig. 8 and paragraph [0066]).

Regarding claim 17, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the node connection comprises a circulator(does not limit the heterodyned communication circuit and need not be given patentable weight. also met by paragraphs [0033] and [0055], “these signal couplers 130 preferably connect to a single antenna through a duplexer or circulator” ).

Regarding claim 18, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the transmit local oscillator is configured to adapt to one or more different sub-splits of a frequency plan of the second CPE (paragraph [0084], “The local oscillator functions to provide a frequency shift signal to the mixer; the mixer combines the frequency shift signal and the analog receive signal to create (usually two) frequency shifted signals, one of which is the desired signal, and the shifting filter rejects signals other than the desired signal. Both the input and output frequencies of the frequency shifter are radio frequencies, but may additionally or alternatively be any frequencies.”).

Regarding claim 19, Bharadia teaches the heterodyned communication circuit of claim 18, wherein the first CPE operates with a first sub-split between a first upstream signal and a first downstream signal, in coordination with an operation of the second CPE having a second sub-split between a second upstream signal and a second downstream signal, wherein a portion of the first downstream signal of the first CPE partially overlaps a portion of the second upstream signal of the second CPE (does not limit any components in the heterodyned communication circuit and need not be given patentable weight).

Regarding claim 20, Bharadia teaches the heterodyned communication circuit of claim 19, wherein a transmit portion of the heterodyned communication circuit is configured to remove the portion of the neighboring CPE's upstream signal that partially overlaps with the portion of the CPE's downstream signal (does not limit any components in the heterodyned communication circuit and need not be given patentable weight).

Regarding claim 21, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the wired communication network comprises a full-duplex wired communication network (does not limit any components in the heterodyned communication circuit and need not be given patentable weight).

Regarding claim 22, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the wired communication network comprises at least in part a half-duplex wired communication network(does not limit any components in the heterodyned communication circuit and need not be given patentable weight).

Regarding claim 23, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the wired communication network comprises a Node plus zero wired communication network (does not limit any components in the heterodyned communication circuit and need not be given patentable weight).

Regarding claim 24, Bharadia teaches the heterodyned communication circuit of claim 13, wherein the wired communication network comprises a DOCSIS network (does not limit any components in the heterodyned communication circuit and need not be given patentable weight).

XI. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadia in view of Ibrahim et al (US Patent Pub. 2009/0302966).
Regarding claims 1 and 13, it is the Examiner’s position that Bharadia discloses the band pass filter as claimed in claim 1 and the low pass filter as claimed in claim 13 because the shift filter can be a band or low pass filter that performs the function as recited because the shift filter of Bharadia is tunable (paragraph [0085], “the LO and/or shifting filter of the frequency shifter 195 are tunable (to enable tunable frequency shifting). In this implementation, the LO frequency and/or filter parameters may be controlled by the tuning circuit 180.”).  To the extent that Bharadia does not disclose the band pass filter required in claim 1 or the low pass filter required in claim 13, in the same field of a communication system with multiple receivers (Figs. 2 and 3), Ibrahim discloses a band-pass filter or low-pass filter 318 in Fig. 3 that filters the signal from a mixer which mixes a signal and that from a local oscillator  (paragraph [0032], “The filter 318 may comprise suitable logic, circuitry, and/or code that may be operable to selectively pass signals within a certain bandwidth while attenuating signals outside that bandwidth. Accordingly, the filter 318 may be a low pass filter or a bandpass filter. The filter 318 may further comprise an amplifier circuit that may be utilized to amplify the filtered signal by adjusting a gain of the input signal. The gain and/or filtering characteristics of the filter 318 may be controlled by a processor, such as, for example, the baseband processor 104 or the processor 106. In this regard, the gain and/or filtering characteristics of the filter 318 may be controlled externally and/or internally.”).  
It is desirable to reduce interference (Abstract of Ibrahim).  Therefore it would have been obvious to one of ordinary skills in the art, at the time the 867 Patent was effectively filed, to use a band-pass or low-pass filter to filter out the unwanted signal to reduce interference.
The combination of Bharadia with Ibrahim is supported by KSR rationale (B) Simple substitution of one known element for another to obtain predictable results because substituting the shift filter of Bharadia in claim 1 with the band pass filter of Ibrahim and substituting the low-pass filter of Bharadia in claim 13 with the low pass filter of Ibrahim will obtain predictable results in the circuit of Bharadia.

Regarding Claim 2, Bharadia and Ibrahim disclose the heterodyned communication circuit of claim 1, wherein a receive band, which includes the receive band signal, is set apart from a transmit band to reduce any non-linear distortion produced by one of both of a transmitter and a mixer configured with the CPE (does not limit components in claim 1 and no patentable weight is given; However this limitation is met by see description associated with Figs. 2, 3, and 4B of Bharadia.  Ibrahim, Figs. 4-6 and description associated with these figures).

Regarding claim 3, Bharadia and Ibrahim teach the heterodyned communication circuit of co claim 1, wherein a receive band, which includes the receive band signal, is set apart from a transmit band to reduce any non-linear distortion produced by one or both of a transmitter and a mixer configured with a second CPE proximate on the communication network to the CPE (does not limit components in claim 1 and no patentable weight is given.  Ibrahim, Figs. 4-6 and description associated with these figures).

Regarding claim 4, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 1, wherein the splitter/combiner is a circulator (does not limit components in claim 1 and no patentable weight is given.  However it is met by paragraph [0055] of Bharadia, “The system 100 preferably includes two signal couplers 130 (a transmit and a receive coupler); these signal couplers 130 preferably connect to a single antenna through a duplexer or circulator, but may additionally or alternatively connect to multiple antennae. In one example, ….”  Ibrahim, paragraph [0035]).

Regarding claim 5, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 1, wherein the tunable local oscillator is configured to adapt to one or more neighboring CPE different sub-splits frequency plan (Bharadia, paragraphs [0084]-[0085], [0093], the local oscillator is tunable and therefore can be configured to adapt to one or more neighboring CPE.  Ibrahim, “[0031] The local oscillators 314a and 316a may comprise suitable logic and/or circuitry that may be operable to output a signal comprising one or more frequencies for use by the mixers 314 and/or 316. The local oscillators 314a and 316a may be controlled, for example, by the processor 106 and/or the baseband processor 104 to change frequencies in the output signals LOI1 and LOQ1. The output signals LOI1 and LOQ1 may then be used by the mixers 314 and 316 to down-convert the input signals to IF signals, where the frequency of the IF signals may vary as the local oscillator signals LOI1 and LOQ1 varies.” See also paragraph [0057] of Ibrahim).

Regarding claim 6, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 5, wherein the CPE operates with a first sub-split between a first upstream and a first downstream signal and the neighboring CPE operates with a second sub-split between a second upstream and a second downstream signal, wherein a portion of the CPE's first downstream signal partially overlaps a portion of the neighboring CPE's second upstream signal (does not limit components in claim 1 and no patentable weight is given).

Regarding claim 7, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 6, wherein the CPE's receive heterodyned communication circuit is configured to remove the portion of the neighboring CPE's upstream signal that partially overlaps with the portion of the CPE's downstream signal (does not limit components in claim 1 and no patentable weight is given.  Ibrahim, Figs. 2 and 4-6 and description associated with these figures).

Regarding claim 8, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 1, wherein the receive local oscillator is a variable frequency local oscillator configured to operate with a changeable sub-split to adapt to a sub-split of one or more neighboring CPEs, and controllable by the CPE which receives data from remotely supplied resource allocations (Bharadia, paragraphs [0084]-[0085], “[0085] In one implementation of a preferred embodiment, the LO and/or shifting filter of the frequency shifter 195 are tunable (to enable tunable frequency shifting). In this implementation, the LO frequency and/or filter parameters may be controlled by the tuning circuit 180.” Ibrahim, paragraph [0031]).

Regarding claim 9, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 1, wherein the wired communication network comprises a full-duplex wired communication network (does not limit components in claim 1 and no patentable weight is given, see also Figs. 1-2, 3 and 4 and associated description of Bharadia.  See also paragraphs [0022] and [0024], “Other applicable systems include active sensing systems (e.g., RADAR), wired communications systems,…” of Bharadia).

Regarding claim 10, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 1, wherein the wired communication network comprises at least in part a half-duplex wired communication network (does not limit components in claim 1 and no patentable weight is given. Bharadia, paragraph [0003] discloses a half-duplex wired communication network, see also paragraph [0024] of Bharadia).

Regarding claim 11, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 1, wherein the wired communication network comprises a Node plus zero wired communication network (does not limit components in claim 1 and no patentable weight is given.  Bharadia, paragraph [0024], Bharadia’s approach is applicable to wired communication including Node plus zero wire communication network, further Node plus zero wired communication network in known in the art as a wired communication network at the time the 867 Patent was effectively filed.).

Regarding claim 12, Bharadia and Ibrahim teach the system heterodyned communication circuit of claim 1, wherein the wired communication network comprises a DOCSIS network (does not limit components in claim 1 and no patentable weight is given. Bharadia, paragraph [0024], Bharadia’s approach is applicable to wired communication including DOCSIS network.   further DOCSIS network in known in the art as a wired communication network at the time the 867 Patent was effectively filed).

Regarding claim 14, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein a transmit band, which includes the transmit band signal, is set apart from a receive band to reduce non-linear distortion produced the first mixer (non-functional descriptive material, need not be given patentable weight.  also met by Bharadia paragraphs [0087]-[0088], the transmit band and the receive band are separated, see also Figs. 4B and 8 and associated description, Id.  See also paragraph [0027] and [0083], Id).

Regarding claim 15, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein a transmit band, which includes the transmit band signal, is set apart from a recieve band to reduce non-linear distortion produced by a second mixer of the second CPE proximate the first CPE in the diplexerless wired communication network (non-functional descriptive material, need not be given patentable weight.  also met by Bharadia paragraphs [0087]-[0088], the transmit band and the receive band are separated, see also Figs. 4B and 8 and associated description, Id.  See also paragraph [0027] and [0083], Id).

Regarding claim 16, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the node connection comprises a splitter/combiner (does not limit the heterodyned communication circuit and need not be given patentable weight. also met by Bharadia, paragraphs [0087]-[0088], the transmit band and the receive band are separated, see also Figs. 4B and 8 and associated descriptions of Bharadia wherein the signal coupler 130 is a splitter/combiner, paragraphs [0051] and [0054], see also 150 in Fig. 7, paragraph [0061] and 160 in Fig. 8 and paragraph [0066], Id).

Regarding claim 17, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the node connection comprises a circulator (does not limit the heterodyned communication circuit and need not be given patentable weight. also met by Bharadia, paragraphs [0033] and [0055], “these signal couplers 130 preferably connect to a single antenna through a duplexer or circulator” ).

Regarding claim 18, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the transmit local oscillator is configured to adapt to one or more different sub-splits of a frequency plan of the second CPE (Bharadia, paragraph [0084], “The local oscillator functions to provide a frequency shift signal to the mixer; the mixer combines the frequency shift signal and the analog receive signal to create (usually two) frequency shifted signals, one of which is the desired signal, and the shifting filter rejects signals other than the desired signal. Both the input and output frequencies of the frequency shifter are radio frequencies, but may additionally or alternatively be any frequencies.” See also paragraph [0027]).

Regarding claim 19, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 18, wherein the first CPE operates with a first sub-split between a first upstream signal and a first downstream signal, in coordination with an operation of the second CPE having a second sub-split between a second upstream signal and a second downstream signal, wherein a portion of the first downstream signal of the first CPE partially overlaps a portion of the second upstream signal of the second CPE (does not limit any components in the heterodyned communication circuit and need not be given patentable weight, Bharadia, paragraphs [0027], [0083]-[0085].  Ibrahim, description associated with Fig. 3).

Regarding claim 20, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 19, wherein a transmit portion of the heterodyned communication circuit is configured to remove the portion of the neighboring CPE's upstream signal that partially overlaps with the portion of the CPE's downstream signal (does not limit any components in the heterodyned communication circuit and need not be given patentable weight, Bharadia, paragraphs [0027], [0083]-[0085] in associated with frequency shifter 195).

Regarding claim 21, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the wired communication network comprises a full-duplex wired communication network (does not limit any components in the heterodyned communication circuit and need not be given patentable weight.  See also Bharadia, paragraph [0022]).

Regarding claim 22, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the wired communication network comprises at least in part a half-duplex wired communication network(does not limit any components in the heterodyned communication circuit and need not be given patentable weight. Bharadia, paragraph [0003] discloses a half-duplex wired communication network, see also paragraph [0024] of Bharadia).

Regarding claim 23, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the wired communication network comprises a Node plus zero wired communication network (does not limit any components in the heterodyned communication circuit and need not be given patentable weight. Bharadia, paragraph [0024], Bharadia’s approach is applicable to wired communication including Node plus zero wire communication network. Further Node plus zero wired communication network in known in the art as a wired communication network at the time the 867 Patent was effectively filed).

Regarding claim 24, Bharadia and Ibrahim teach the heterodyned communication circuit of claim 13, wherein the wired communication network comprises a DOCSIS network (does not limit any components in the heterodyned communication circuit and need not be given patentable weight/ Bharadia, paragraph [0024], Bharadia’s approach is applicable to wired communication including DOCSIS network. Further, DOCSIS network in known in the art as a wired communication network at the time the 867 Patent was effectively filed).
XII. CONCLUSION
A.	 Reissue Application Reminders

Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992


Conferees:
/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.